IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


DAVID FLEMISTER,                               : No. 110 MM 2020
                                               :
                      Petitioner               :
                                               :
                                               :
              v.                               :
                                               :
                                               :
DAUPHIN COUNTY COURT OF COMMON                 :
PLEAS,                                         :
                                               :
                      Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of August, 2020, the Application for Leave to File Original

Process is GRANTED, and the “Petition for Writ of Mandamus and/or Extraordinary

Relief” is DENIED.